DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 13, 2021 has been received and considered. By this amendment, claims 1, 6, 9, and 16 are amended and claims 1-20 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure fails to describe the newly-amended limitation “a non-transitory computer code” in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The disclosure only describes the computer code as code and does not describe such code as being non-transitory. As such, the claims are not considered to satisfy the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said non-transitory memory element" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brune (U.S. Patent No. 5,984,875, previously cited). Regarding claim 1, Brune discloses a bolus 2/20/50, comprising: one or more sensors 8 each capable of generating a sensor signal which varies based on a corresponding change in one or more physiological parameters of a ruminant animal (see Figure 2, col. 5, ln. 36-37, and col. 6, ln. 39); a memory element (see Abstract); and a processor 7 in communication with said memory element (see Abstract and Figure 2). It is respectfully  by said processor to enable and disable one or more of said one or more sensors, wherein the power management module enables and disables one or more of said one or more sensors in a manner coordinated with a plurality of life stages in a lifespan of said ruminant animal” fails to further limit the claimed invention over that of the prior art because it is directed to a signal per-se and does not further limit the structure of the claimed bolus.
Regarding claims 2, 4-6, and 9-11, the recitations “said power management module is further executable to enable or disable said one or more sensors based upon elapsed duration of time from activation of said bolus”, “said power management module further includes a bolus activation element executable to: monitor said sensor signal from said one or more sensors; compare said sensor signal from said one or more sensors to a first pre-selected activation code; and activate said bolus upon generation of said sensor signal from said one or more sensors which by comparison to said first pre-selected activation code exceeds a first pre-selected activation match threshold”, “said bolus activation element is further executable to: compare said sensor signal from said one or more sensors to a second pre-selected activation code; and activate said bolus upon generation of said sensor signal from said one or more sensors which by comparison to said first and said second pre-selected activation codes exceeds said first and a second pre-selected activation match threshold”, “said non-transitory computer code is further executable upon activation of said bolus to: encode said sensor signal from said one or more sensors as encoded physiological data corresponding to said one or more physiological parameters of said ruminant animal; and store said encoded physiological data in said memory element”, “said power management module further comprises a power sensor element executable to: determine an amount of energy required by said bolus to operate through a pre- determined period of time based on current programming of said non-transitory computer code; compare said amount of energy required by said bolus to operate through said pre-determined 
Regarding claim 3, Brune discloses that said one or more sensors is selected from the group consisting of: a temperature sensor (see col. 6, ln. 23), an accelerometer, a microphone, an inductance sensor (see col. 6, ln. 26-28, because the controller is inductively programmed, it is submitted that the receiver of the inductive programming is considered an inductance sensor, as it senses the inductive field used for programming), or combinations thereof.
Regarding claim 7, Brune discloses a radio signal generator 9 capable of generating a radio signal to carry said encoded physiological data (see Figure 2 and col. 6, ln. 37-41). The recitation “wherein said power management module is further executable to: enable said radio signal generator; and activate said radio signal generator at pre-determined intervals to generate said radio signal to carry said encoded physiological data” is a recitation that further limits the non-limiting computer code of claim 1. As such, this recitation fails to further limit the claimed invention over that of the prior art because it is directed to a signal per-se and does not further limit the structure of the claimed bolus.
Regarding claim 8, Brune discloses an energy source 13 which supplies energy to operate said bolus (see Figure 2 and col. 6, ln. 32). The recitation “wherein said power management module is further executable to periodically determine a remaining amount of energy stored in said energy source” is a recitation that further limits the non-limiting computer code of claim 1. As such, this recitation fails to further limit the claimed invention over that of the prior art because it is directed to a signal per-se and does not further limit the structure of the claimed bolus.
Regarding claim 12, Brune discloses a radio signal generator 9 (see Figure 2). The limitation “that generates a radio signal having a frequency selected from the group consisting of: between about 700 MHz to about 800MHz, 750 MHz to about 850MHz, about 800 MHz to about 900MHz, 850 MHz to about 950MHz, 900 MHz to about 1GHz” is an intended use recitation that fails to further limit the claimed invention over that of the prior art.
Regarding claim 13, Brune discloses a matching element configured to adjust said frequency of said radio signal (see col. 7, ln. 52-60). The limitation “to compensate for change in said frequency upon passing through a mass of said animal” is not considered to further limit the claimed invention over that of the prior art because it simply recites the intended effect rather than reciting any further limitations of the bolus itself.
Regarding claim 14, Brune discloses that said radio signal generator generates said radio signal having only one frequency, 27 MHz (see Figure 2).
Regarding claim 15, Brune discloses an antenna 10 capable of transmitting said radio signal (see Figure 2). Brune discloses that the antenna is a coil antenna (see col. 7, ln. 55) that includes windings (see col. 9, ln. 1-2) and, thus, the antenna would necessarily include a pair of electrically conductive loops disposed a distance apart. Furthermore, it is respectfully submitted that an antenna loop would necessarily comprise a loop of conductive sheet material having an inner annular edge and an outer annular edge, as a conductive loop is made of a conductive material in order to make it a conductive loop.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brune (U.S. Patent No. 5,984,875, cited above). Brune discloses a bolus 2/20/50, comprising: one or more sensors 8 each capable of generating a sensor signal which varies based on a corresponding change in a corresponding one or more physiological parameters of a ruminant animal (see Figure 2, col. 5, ln. 36-37, and col. 6, ln. 39); a memory element (see Abstract); a processor 7 in communication with said memory element (see Abstract and Figure 2); and a housing 20 providing an outermost external surface of said bolus, wherein said outermost external surface of said housing has a length disposed between a pair of ends and said outermost external surface of said housing has a width (see Figure 5). Brune further discloses that said housing comprises a “substantially spherical” external surface (the rounded ends in Figures 5 and 7 are considered to be a “substantially spherical” external surface), a “substantially cylindrical external surface” (see Figures 5 and 7), and has a bolus density (see col. 4, ln. 35-37). It is respectfully submitted that the recitation “a non-transitory computer code contained in said non-transitory memory element, said non-transitory computer code executable by said processor to: (i) encode said sensor signal from said one or more sensors as encoded physiological data corresponding to said one or more physiological parameters of said ruminant animal; (ii) activate a radio signal generator to generate a radio signal to carry said encoded physiological data; and (iii) coordinate enabling and disabling one or more of said one or more sensors with a plurality of life stages in a lifespan of said ruminant animal” fails to further limit the claimed invention over that of the prior art because it is directed to a signal per-se and does not further limit the structure of the claimed bolus. Brune discloses that the bolus has “a suitable size and density which ensure that it is not regurgitated from the animal’s rumen or reticulum” (see col. 4, ln. 35-37). However, Brune fails to disclose that the width is between about 13 mm and about 32 mm, that the diameter of the external surface is between about 13 mm and about 32 mm, or that the bolus density is between about 2.3 grams per centimeter cubed to about 3.3 grams per centimeter cubed ("g/cm3") and selected from the group consisting of about 2.3 g/cm3 to about 2.5 g/cm3, about 2.4 g/cm3 to about 2.6 3, about 2.5 g/cm3 to about 2.7 g/cm3, about 2.6 g/cm3 to about 2.8 g/cm3, about 2.7 grams g/cm3 to about 2.9 g/cm3; about 2.8 g/cm3 to about g/cm3, about 2.9 g/cm3 to about 3.1 g/cm3; about 3.0 g/cm3 to about 3.2 g/cm3, and about 3.1 g/cm3 to about 3.3 g/cm3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brune such that the width and diameter are not greater than about 20 millimeters and the bolus density is between about 2.3 grams per centimeter cubed to about 3.3 grams per centimeter cubed ("g/cm3") and selected from the group consisting of about 2.3 grams per centimeter cubed to about 3.3 grams per centimeter cubed ("g/cm3") and selected from the group consisting of about 2.3 g/cm3 to about 2.5 g/cm3, about 2.4 g/cm3 to about 2.6 g/cm3, about 2.5 g/cm3 to about 2.7 g/cm3, about 2.6 g/cm3 to about 2.8 g/cm3, about 2.7 grams g/cm3 to about 2.9 g/cm3; about 2.8 g/cm3 to about g/cm3, about 2.9 g/cm3 to about 3.1 g/cm3; about 3.0 g/cm3 to about 3.2 g/cm3, and about 3.1 g/cm3 to about 3.3 g/cm3, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. Regarding the rejection of the claims under 35 USC 102 as being anticipated by Brune, the Applicant argues that the amendment to the claims to refer to a “non-transitory computer code” overcomes the rejection because the addition of “non-transitory” makes the computer code not a transitory signal and is thus entitled to patentable weight. This is not found persuasive because computer code at its core is a signal. As discussed above, Applicant’s In re Schreiber that indicates that “[a] patent application is free to recite features of an apparatus either structurally or functionally.” While this might be the case, Applicant fails to recite the functional limitations in such a way that they transform the structure to perform the recited function. The “functions” are recited as intended use recitations rather than limiting the claimed structure to perform the functions.
Regarding the rejection of the claims under 35 USC 103 as being unpatentable over Brune, the Applicant reiterates arguments presented against the 102 rejection. The Examiner directs Applicant’s attention to the above response.
For at least the reasons given above, the rejections are considered to stand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792